ETAILED ACTION
Priority
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base plate, cover, supply lines and lock for the battery (claims 31-32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In the last two lines of claim 31, the recitation of “a detachable electrical contact from the battery to power supply lines of the vehicle is made at the same time that the battery is received in the detachable fastening” is not supported in the specification.  The last sentence on page 12 to the first two lines of page 13 of the specification, it is recited that “a detachable electrical contact from the battery to the power supply lines of the vehicle being made at the same time that the battery is received in the fastening.”  Clarification and correction are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minds Eye video (provided by Applicant) in view of Netcarshow web.
Regarding claims 25-26, Minds Eye disclose a three-wheeled electric vehicle comprising: a front axle device having two steerable front wheels which are aligned in parallel to one another in a straight run position; a rear axle device comprising a driven rear wheel, and a vehicle frame on which the front axle device and the rear-axle device re supported, wherein the front axle device is formed such that, during a steering movement, the vehicle frame and the two steerable front wheels may tilt in a direction of steering movement, (See Minds Eye video). Minds Eye does not disclose specifications or the shoulder belt.  However, Netcarshow discloses a compactness value KW of the Toyota I-road, which is calculated from a ratio between a distance SP (approx. 850 mm) of the two steerable front wheels,  and a wheelbase RS (1700 mm) measured between the two steerable front wheels and the driven rear wheel in a straight run position of the two steerable front wheels, satisfies the following condition with KW  = 850 mm/1700 mm= 0.5 (which is within the ratio boundary), wherein the vehicle frame is closed in on itself and formed such that the vehicle frame is configured to surround a driver having an upper body and head accommodated in the vehicle.  Netcarshow also shows a view of a driver in the vehicle with a shoulder belt arranged on the vehicle frame where there is at least one holding point of the safety belt device arranged on the vehicle frame such that forces acting on the safety belt device are introduced into an upper and/or front section of the vehicle frame (at the shoulder strap).
Regarding claim 31, the combination of Minds Eye and Netcarshow discloses an electric vehicle which would include a battery arrangement having at least one battery, wherein the battery arrangement is formed such that the at least one battery is received in a detachable fastening (It is well-known that batteries can be detached and attached) and wherein a detachable electrical contact from the battery to power supply lines of the vehicle (It is well-known that vehicles have power lines from the battery to the various components.) is made at the same time that the battery is received in the fastening. 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minds Eye video (provided by Applicant) and Netcarshow web in view of US Pub 2008/0258416 (Wilcox).
Regarding claim 30, the combination of Minds Eye and Netcarshow does not disclose a hub motor in the rear wheel.  However, Wilcox discloses that it is known to have an electric hub motor 100 in the rear wheel (See Wilcox at Para [0033] and Fig 3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a hub motor in the rear wheel in the vehicle of Minds Eye in order to reduce complex power transfer mechanism for tilting and steering wheels.  (See Wilcox at Para [0034]).
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minds Eye video (provided by Applicant) and Netcarshow web in view of US Pub 2019/0232803 (Chen).
Regarding claim 32, the combination of Minds Eye and Netcarshow does not disclose a battery arrangement with a base plate, cover and lock.  However, Chen discloses that it is known that for a vehicle can have a battery 4 within a case 5 and having a cover 274, 275 (See Fig 4) and further including a locking device 7 that can be activated by a switch (See Chen at Para [0050-0051]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a covered case for the battery that can be locked and unlocked via a switch in order to improve “burglarproofness” of the battery.  (See Chen at Para [0052]).
Claims 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minds Eye video (provided by Applicant) and Netcarshow web in view of US Pub 2007/0193803 (Geiser).
Regarding claims 35-37, although the combination of Minds Eye and Netcarshow shows that the vehicle of the prior art adjusts a lateral tilt of the vehicle when cornering, the combination does disclose a tilt actuator or how the lateral tilt is set.  However, Geiser discloses actuators that set the lateral tilt based on a function of a steering angle (of a steering actuator, such as a steering wheel) or speed of the vehicle.  (See Geiser at Para [0022]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a tilt actuator as taught by Geiser to adjust the tilt of the vehicle by the vehicle speed and steering angle in order to provide a safe and comfortable cornering movement for the passenger.
Regarding claim 38, there are only the listed three options for a steering actuator in a vehicle: 1) the steering actuator is fully automated, 2) the steering actuator is fully manual, and 3) the steering actuator is partially manual and partially automatic.  It is noted that ALL steering actuators would be one of these conditions.	Therefore, the prior art disclosed in Minds would also have one of these steering actuators.
Claims 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minds Eye video (provided by Applicant) and Netcarshow web in view of WO 2016/153093 (Choo).
Regarding claims 39-40, the combination of Minds Eye and Netcarshow does not disclose that its vehicle frame has at least two frame modules that are releasably coupled to each other with any tools.  However, Choo discloses that it is known to build frames for a vehicle that are made of multiple modules that can be attached and released without the use of tools.  It would have been obvious to one having ordinary skill in the art to see the frame components in the vehicle of Choo and how they are easily put together without tools and incorporate that knowledge from Choo in the manufacturing of the small three wheeled vehicle of Minds Eye and Netcarshow in order to increase the manufacturing process and allow for easy maintenance of the vehicle.
	Allowable Subject Matter
Claims 27-29, 33-34 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form, including USPN 8,006,796 (Fontaine) which discloses two frame modules that are releasably coupled to each other and US Pub 2015/0340794 (Gonzales) which discloses a switch for battery access when locked.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616